DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 8/26/2022 has been received and entered in to the case. 
	Claims 3-16 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-2 have been considered on the merits. All arguments have been fully considered. 

	The claim rejection under 35 USC §112(a) has been withdrawn due to the instant amendment. 
	The claim rejection under 35 USC §112(b) has been withdrawn due to the instant amendment. 

Claim Rejections - 35 USC § 112 (New Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The instant amendment introduces a new limitation that the step of culturing the mesenchymal-like stem cells in DMEM or MEM-alpha. The instant specification discloses that the culture medium for culturing human pluripotent stem cells-derived embryoid body using the cell-permeable 3D culture unit may include EGM2-MV, MCDB, DMEM, MEM-a, STEMPRO-MSC, MesenCult-MSC medium (para. [0083] of PGPub). This does not support the claimed limitation directed to the step of culturing the mesenchymal-like stem cells, rather the disclosure is for the embryoid body, not mesenchymal-like stem cells. The instant specification discloses EGM-2MV for culturing the isolated single cells (para. [0120]). Thus, the newly added limitation in the instant amendment introduces new matter to the instant application.
In amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto. Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, GmbH & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). See MPEP § 2163.06 - § 2163.07(b) for a discussion of the relationship of new matter to 35 U.S.C. 112, first paragraph. New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.

	
Claim Rejections - 35 USC § 103 (New Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (2015, Tissue Engineering: Part C; IDS ref.) in view of Pettinato et al. (2015, Stem Cells and Development) in further view of Jager et al. (2016, Adv. Med. Sci.) as evidenced by WiCell Product Information (2015, downloaded from https://www.wicell.org/product-files/productInfo/tr_WA09-WB0299%20Combined%20PDF%20for%20Website.pdf).
Hong et al. teach a method of isolating mesenchymal stem cells differentiated from human embryonic stem cells using a commercialized transwell cell culture insert having 8 m pore size (Abstract; Fig. 1). It is submitted that the culture insert of Hong et al. would meet the cell-permeable 3D cell culture unit since the insert would allow the cells to pass through the membrane and forming cells at the lower region of the insert (see Fig. 1B).
Hong et al. teach that EB is plated onto a transwell insert and after 5 days incubation, the cells migrated to the lower compartment were gently scraped and subcultured, and the isolated cells are MSCs (p.323, Materials and Methods).
Hong et al. teach that the human ESCs are hESC line H9 (p.323, Materials and Methods). Hong et al. do not teach the hESC line H9 is cultured to passage 70 or lower. However, the hESC line H9 utilized by Hong et al. is a commercially available cell line from WiCell, and according to WiCell product information, the H9 cell line is passage 24 for the lot released on 3/10/2015 (see attached). Thus, it is expected that the H9 cell line utilized in Hong et al. is less than passage 70 as claimed since Hong et al. do not teach any passage of the H9 cell line.
Hong et al. do not teach a step of isolating cystic EBs. 
However, it is known in the art that cystic EBs primarily comprised the endoderm lineage population according to Pettinato et al. (p.1596, 1st col.; p.1597, 2nd col.), and Pettinato et al. teach that cystic EBs have greater propensity toward endoderm lineages (p.1597, 2nd col.). Since the formation of mesenchymal stem cells from EBs derived from hESCs taught by Hong et al. is through EMT (p.328, Discussion), one skilled in the art would recognize that cystic EBs would be appropriate source for the EMT generating mesenchymal stem cells. Thus, it would have been obvious to a person skilled in the art to select cystic EBs for the method of Hong et al. with a reasonable expectation of success. 
Hong et al. do not teach the step (e) of uniformizing the monolayer-shaped cell clusters to 100-500 m. However, it is well known in the art that cells harvested as a monolayer would be scraped off the surface and broken into smaller clusters by using a pipette tip. For example, Jager et al. teach a mechanical dissociation method using a pipette tip for the cells (p.3, 2.4. Mechanical Dissociation). Thus, it would have been obvious to a person skilled in the art to use a mechanical dissociation in order to subculture the mesenchymal stem cells of Hong et al. gently scraped from the lower compartment of the inserts with a reasonable expectation of success.
Regarding the longitudinal and transverse size of 100-500 m, it is submitted that mechanical dissociation or trituration using a pipette tip as taught by Jager et al. for the method of Hong et al. in view of Parenteau et al. would result into the claimed size of clusters. Jager et al. teach that 10 trituration with the P1000 pipette produced samples with a mean particle size of about 18172 m2 (Fig. 1). This size of the particle (about 18000 m2) taught by Jager et al. would be within the range of the claimed size would be in a range from 10000 m2 (100 m x 100 m) to 250000 m2 (500 m x 500 m), and thus, would meet the limitation.
Furthermore, the instant specification discloses that mechanical dissociation of the cells using a micropipette tip in order to prepare the clusters of the claimed dimensions (p.18, 2nd para.; p.30, last para.).
Regarding the step of culturing the mesenchymal-like stem cells in MEM-alpha, Hong et al. teach the use of a-MEM for culturing isolated hESC-derived MSCs (p.328, 1st col., 1st para.). As 5% FBS is optional as claimed, Hong et al. is considered to meet the new limitation directed to culturing the mesenchymal-like stem cells in MEM-alpha.
Regarding the mesenchymal-like stem cells of the instant claims express CD90 and SOX2 at the level of 95% or greater, the limitation is directed to the results obtainable from the claimed method. It is submitted that since the combined teachings of Hong et al. in view of Pettinato et al. in further view of Jager et al. disclose the method steps identical to the claimed steps comprising using cystic EBs which have greater propensity toward to endodermal lineage, isolating those migrated or passed through the culture insert, collecting the cells and culturing further, therefore, the combined teachings of the cited references would be able to produce the MSCs substantially similar, if not identical, to those claimed. Furthermore, Hong et al. teach that the isolated MSCs in normal culture conditions in alpha MEM containing 20% FBS had CD90 antigen expressed along with CD74, 104 and 44 referring supplementary Fig. S3B (p.328, 2nd col., 1st para.).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. in view of Pettinato et al. and Jager et al. as applied to claim 1 above, and further in view of Parenteau et al. (US PAT. 5,374,515).
Regarding the 3D culture unit made of species as claimed in claim 2, Hong et al. do not teach the material for the porous membrane of the cell culture insert is any one of the claimed species.
However, it would  have been obvious to a person skilled in the art to use any suitable material for the porous membrane having porosity of 8 m for the cell culture insert used in the method of Hong et al. with a reasonable expectation of success. For example, Parenteau et al. teach that a cell culture insert is made of polystyrene, polycarbonate, resin, polypropylene for walls of the cell culture insert with a porous membrane base of polycarbonate or other culture compatible porous membrane such as glass fiber or nylon, and the porosity of the membrane vary from 0.2 to 10 m (col. 5, lines 6-13). Thus, one skilled in the art would recognize that a cell culture insert can have walls made of polypropylene and a porous membrane made of glass fiber or nylon with the porosity of 8 m as taught by Parenteau et al. for the method of Hong et al.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection was necessitated by the instant amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632